 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                                 2:18-CV-00831-KJM-CKD
12                 Plaintiff,
                                                              STIPULATION AND ORDER FOR
13          v.                                                DISMISSAL WITH PREJUDICE OF REAL
                                                              PROPERTY; CERTIFICATE OF
14   REAL PROPERTY LOCATED AT 5420 ACME                       REASONABLE CAUSE
     AVENUE, SACRAMENTO, CALIFORNIA,
15   SACRAMENTO COUNTY, APN: 226-0080-019-
     0000, INCLUDING ALL APPURTENANCES
16   AND IMPROVEMENTS THERETO, ET AL.,
17                 Defendants.
18

19

20          It is hereby stipulated by and between the United States of America and claimant Peggy

21 Christensen, Trustee, by and through their respective counsel of record, as follows:

22          1.     The pending action against only the real property located at 1165 Quail Oaks Road,

23 Valley Springs, California, Calaveras County, APN: 046-033-010-000, shall be dismissed with

24 prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

25          2.     The parties are to bear their own costs and attorney fees.

26          3.     There was probable cause for the posting of the defendant real property, and for the

27 ///

28                                                      1                          Stipulation and Order for Dismissal
 1 commencement and prosecution of this forfeiture action, and the Court may enter a Certificate of

 2 Reasonable Cause pursuant to 28 U.S.C. § 2465.

 3 Dated: 4/29/2019                                      McGREGOR W. SCOTT
                                                         United States Attorney
 4

 5                                                By     /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
 6                                                       Assistant U.S. Attorney
 7

 8 Dated: 4/29/19                                        /s/ Edward T. Weber
                                                         EDWARD T. WEBER
 9                                                       Attorney for Claimant Peggy Christensen
10                                                       (Signature retained by attorney)
11

12                                CERTIFICATE OF REASONABLE CAUSE
13          Based upon the allegations set forth in the Complaint for Forfeiture In Rem filed April 6, 2018,

14 and the Stipulation for Dismissal With Prejudice filed herewith, the Court enters this Certificate of

15 Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the posting of the

16 defendant real property located at 1165 Quail Oaks Road, Valley Springs, California, Calaveras

17 County, APN: 046-033-010-000, and for the commencement and prosecution of this forfeiture action.

18          IT IS SO ORDERED.

19 DATED: May 24, 2019.

20

21
                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28                                                      2                           Stipulation and Order for Dismissal
